     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 1 of 32




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JULIE BAROODY, and                        )
BRAD FARMER,                              )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )         Case No.: 4:20-cv-217-AW-MAF
                                          )
CITY OF QUINCY, FLORIDA,                  )
KEITH A. DOWDELL, in his official         )
capacity as Commissioner and Mayor of the )
City of Quincy, RONTE R. HARRIS, in his )
official capacity as Commissioner and     )
Mayor Pro-Tem of the City of Quincy, and )
ANGELA G. SAPP, in her official capacity )
as Commissioner of the City of Quincy,    )
                                          )
       Defendants.                        )
                                          )

   PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

      This lawsuit challenges a redistricting plan adopted March 26, 2020 by the

City Commission of Quincy, Florida, which unconstitutionally and unlawfully

dilutes, denies, and abridges the voting rights of racial-minority residents, solely and

intentionally on the basis of their race. The premise underlying the Complaint—

namely, that the redistricted plan adopted by the City of Quincy through a majority

of its City Commissioners (i.e., Defendants Dowdell, Harris, and Sapp)

discriminates and dilutes the voting rights of Quincy’s racial-minority electors—is

clearly established and confirmed, by the evidence in this case, including subsequent
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 2 of 32




conduct and comments of the City Commissioner Defendants, documents and

communications of Kurt Spitzer (the contractor hired by the City to create new

redistricting plans) and his agents, and the statistical data underlying and bearing on

the enacted plan and the population and racial demographic information of that plan

and the City of Quincy. Indeed, race was the predominant—if not the sole—factor

and consideration in the creation and adoption of, and the motivation for, the

redistricted plan.

I.    PRELIMINARY STATEMENT

      On March 26, 2020, the Quincy City Commission, which was and long has

been predominated by members of Quincy’s racial-majority population, adopted a

redistricting plan intended—through race-based redistricting measures constituting

a quintessential racial gerrymander—to dilute, deny, and abridge the voting rights

of Quincy’s racial-minority electors.

      Just months prior on June 25, 2019, the Quincy City Commission was

engaged in a regularly-scheduled Commission meeting, open to the public and

attended by a number of Quincy residents. During the meeting, several Quincy

minority-electors spoke up, openly raising concerns to the majority-controlled

Commission. Palpably angered by the vocal and public dissent, Defendant Dowdell

(Commissioner and Mayor) issued a thinly-veiled threat to Quincy minorities, whose

mere participation in City politics he described as a problem that he could eliminate



                                        –2–
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 3 of 32




by use of the Commission’s redistricting authority. This was the very first mention

of potential redistricting by the City Commission.

      Thereafter, the majority-controlled Commission deliberately directed and

participated in preparation of redistricting plans. As their plans were designed and

intended to enable, and to in-fact cause, subversion of minority voting rights—so

egregiously as to render them futile and incapable of meaningful challenge for

control of the Commission—the majority-controlled Commission raced to

implement their agenda, taking advantage of the restrictions surrounding the

Coronavirus pandemic to bypass meaningful opportunity for notice, deliberation,

and comment by the public, or even full Commission membership participation,

opting instead to adopt their unlawful and unconstitutional redistricted plan into law.

      The Defendant Commissioners’ manifest intent was to deny Quincy’s

minorities fair participation in the electoral process, by making it virtually

impossible for it to elect more than a single Commissioner. Indeed, the redistricted

plan adopted by the Commission “cracked” the minority population of District 5—

which had been substantial as to consistently result in election of their preferred

candidates—redistributing these minority-electors across the various other districts,

as well as “packed” the racial-minority population of District 4, making it virtually

impossible for racial-minority success at the polls. The redistricted plan also placed

together in the same District the two Commissioners successfully elected by



                                        –3–
       Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 4 of 32




Quincy’s minorities, and moved the forthcoming April 2020 election date back to

June 2020—further violating the law, no less, by doing so before passing the

requisite ordinance—in order to implement its redistricted plan, and all but certainly

claim four (4) of the five (5) total Commission seats for the first time ever in

Quincy’s known history.

       Plaintiffs   represent    the   racial-minority    population,     specifically   a

White/Angle-minority population, of Quincy, which has a Black/African-American

majority population. In fact, these majority/minority statuses have historically been

the status quo in Quincy for more than 100 years. As U.S. citizens whose voting

rights have been denied and abridged on account of their race, Plaintiffs accordingly

seek invalidation of, and an injunction against, the redistricted plan under § 2 of the

Voting Rights Act, and various protections under the U.S. Constitution.

       Thus, to remedy Defendants’ intentional and unlawful conduct, Plaintiffs ask

the Court to: (i) declare the redistricted plan invalid; and (ii) either: (a) proceed under

the map and districts previously-in-place; (b) compel Quincy to draw a map

consistent with § 2 of the Voting Rights Act and the U.S. Constitution; or (c) draw

one for Quincy, should the Commission fail to timely do so.

III.   FACTUAL BACKGROUND

       Here, the City of Quincy electorate votes in cohesive, polarized racial blocs.

Black/African-Americans and White/Anglos are each politically cohesive. As a



                                          –4–
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 5 of 32




group, Quincy’s Black/African-Americans consistently, if not universally, prefer

different candidates than do Quincy’s White/Anglos.

      According to the most recent U.S. Census data (i.e., the 2018 ACS),

White/Anglos constitute the racial minority in Quincy, representing 34.8% of

Quincy’s population; meanwhile, Black/African-Americans constitute the racial

majority in Quincy, representing 63.5% of Quincy’s population.

      For decades, Quincy’s Black/African-American majority has voted

sufficiently as a bloc to consistently deny Quincy’s White/Anglo minority the

chance to elect its candidates of choice. In fact, since at least 2000 (i.e., at least six

(6) cycles for each of the Commission Districts, Quincy’s White/Anglo minority has

been able to produce narrow majorities for its preferred candidates in City

Commission elections of both Districts 4 and 5, succeeding each and every

opportunity to elect their candidate of choice, showing consistently that the City

Commission races see an ethnically-defined majority reject candidates preferred by

Quincy’s White/Anglo minority, and often narrowly so.

      Quincy has an established history of voting-related discrimination. Quincy

has seen consistent, overt and subtle racial appeals in its local elections held since

2006, including in elections to the City Commission. Moreover, racial-majority

Commissioners over that period have demonstrated unresponsiveness to Quincy’s

White/Anglo minorities.



                                          –5–
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 6 of 32




      The Defendant Commissioners crafted the redistricted plan following the

2010 census and approved the discriminatory redistricted plan at-issue by a 3-2 vote

at a hearing held on March 26, 2020 (minority-preferred and -elected Commissioners

Freida Bass-Prieto of District 4, and Daniel McMillian of District 5, were unable to

physically attend the hearing upon medical advice and precautions relating to the

Coronavirus pandemic, thus voting telephonically and electronically). When it did

so, the majority that approved the redistricted plan had been elected by an ethnically

defined, bloc-voting majority coalition that did not include Quincy’s White/Anglo

electors; this was, of course, the same City Commission majority that has

demonstrated unresponsiveness to Quincy’s White/Anglo minority. And as

demonstrated herein, race was the predominant factor in the Defendant

Commissioners’ crafting of the unlawful redistricted plan as a whole, as well as in

design of each of that plan’s four (4) minority-disenfranchising districts.

      Furthermore, the Defendant Commissioners intentionally sought to adopt and

implement new districting measures, as well as to alter the configurations of specific

districts, based on racial animus and with the purpose to discriminate against and

disenfranchise Quincy’s racial-minorities on the basis of their race.

      For example, the redistricted plan itself reveals that Defendants’ decision

bears more heavily on one race (Plaintiffs, as racial-minority electors) than another

(racial-majority electors), in that the minorities formerly in District 5—who, in their



                                        –6–
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 7 of 32




last election, cohesively voted to successfully elect their preferred candidate—have

been dispersed throughout various districts under the redistricted plan, such that they

now have no meaningful opportunity to win the election in District 5, and/or any

territory besides District 4 (under the redistricted plan).

      The specific sequence of events leading up to the decision, as well as

departures from normal procedural sequence, further support Defendants’

discriminatory intent and motivation. Specifically, the Defendant Quincy City

Commissioners held a Commission Meeting on March 24, 2020 to determine the

redistricted plans that would be considered for adoption: (1) while the public was

all-but-prohibited by law from attending and commenting on the issue, due to the

public gathering restrictions and stay-at-home orders then-in-place as a result of the

Coronavirus pandemic; and (2) while the two Commissioners elected by and

representing the racial-minority White/Anglo populations of Districts 4 and 5, were

also unable to attend Commission meetings in-person for medical concerns also

relating to the Coronavirus pandemic, resulting in the Defendant Commissioners

voting on and formally adopting the redistricted plan without even considering

alternative redistricted maps proposed and submitted to the Commission, such as

those of Commissioner Freida Bass-Prieto of District 4.

      Rather, the Defendant Commissioners proceeded to adopt the redistricted plan

in an inexplicably constrained time period, and on March 26, 2020 held a Special



                                         –7–
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 8 of 32




Meeting—despite the fact typically reserved only for emergencies, and not for

deliberations or even voting upon enactments or other non-time-sensitive matters,

such as the redistricted plan). Indeed, Kurt Spitzer (the redistricting consultant

retained by Defendant Commissioners to prepare their desired redistricting

proposals), remarked to the Commission that he had never before been asked or

required to redistrict a voting territory so quickly, and accordingly District 4

Commissioner Freida Bass-Prieto’s repeated requests for the process to be slowed

down in order to involve the community, and gain full understanding of the

Commissioners’ options and consequences for the many potential redistricted plans.

      The redistricted plan further placed together within the same District the two

Commissioners successfully elected by Quincy’s minorities (Freida Bass-Prieto and

Daniel McMillian of Districts 4 and 5, respectively), and thus removed a minority-

preferred incumbent to ease the usurping of one of its two (half) minority-preferred

Commissioner candidates. Then, Defendant Commissioners abruptly moved the

April 2020 Commissioner elections back from April to June 2020—further violating

the law, no less, by doing so before and without having passed the requisite

ordinance—in order to implement its redistricted plan and ensure they control four

(4) of the five (5) total Commission seats for the first time ever in Quincy’s history.

      Finally, Defendants’ intentional discrimination is confirmed by contemporary

statements of members of the decision-making body. Most notably, on June 25,



                                        –8–
      Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 9 of 32




2019, the Quincy City Commission was engaged in a regularly-scheduled

Commission meeting, open to the public and attended by a number of Quincy

residents. During the meeting, several Quincy minority-electors spoke up, openly

raising concerns to the majority-controlled Commission. Palpably angered by the

vocal and public dissent, Defendant Dowdell (Commissioner and Mayor) issued a

thinly-veiled threat to Quincy minorities, whose mere participation in City politics

he described as a problem that he could eliminate by use of the Commission’s

redistricting authority.1 This was the very first mention of potential redistricting by

the City Commission, but promptly turned out to be precisely the course of conduct

taken by the Defendant Commissioners to ensure the quieting and defeat of their

minority-opposition. And to be sure, when asked why the Defendant Commissioners

even cared or sought to gain additional voting power (i.e., by taking one of only two

Commissioners elected by the minorities), Quincy City Manager, Jack McLean, Jr.

(a member of the racial-majority), commented to Plaintiff Baroody that they feel

there are not enough white residents of Quincy to deserve two seats.

       The Defendant Commissioners could have acted differently. The

White/Anglo minority is a sufficiently compact, sufficiently large proportion of



1
  See Transcript of June 25, 2019 City of Quincy Meeting of the City Commission, attached hereto
as Exhibit 1, at pp. 125:2-129:6. Notably, in addition, Commissioner Dowdell appeared to admit
to various cyber-crimes, including hacking of the racial-minority commissioners’ and/or racial-
minority citizens’ email accounts or servers, actions which may violate the Computer Fraud and
Abuse Act. See id., at pp. 126:23-127:8.

                                             –9–
        Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 10 of 32




Quincy’s citizen voting age population, which turns out to vote in sufficient

numbers, that the Commissioners could readily have drawn a second performing

White/Anglo majority district. Such a district could have been lawfully drawn, and

in a manner that better respects Quincy’s political subdivisions and more fairly

apportions citizens and residents among its districts.

          Instead, the Defendant Commissioners chose to punish Quincy’s dissenting

race, cracking White/Anglo minority voters between districts. The result, when

gauged under the totality of the circumstances, is a discriminatory plan composed of

four (4) districts which deny Quincy’s White/Anglo minority community the same

opportunities to participate in the political process and elect commissioners of their

choice as enjoyed by other (i.e., racial-majority) voters. The redistricted plan and its

four (4) disenfranchising districts deny Plaintiffs residing in each District the same

opportunity to participate in the political process and to elect the Commissioner of

their choice as enjoyed by other (i.e., racial-majority) voters.2

IV.       ARGUMENT

          A.     Background of Section 2 of the Voting Rights Act

          Section 2 of the Voting Rights Act, 52 U.S.C. § 10301(a), prohibits any

“standard, practice, or procedure” which “results in a denial or abridgement of the

right of any citizen of the United States to vote on account of race or color . . . .”


2
    See also infra at Section IV(B)(1).

                                          – 10 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 11 of 32




Thus, in addition to prohibiting practices that deny the exercise of the right to vote,

§ 2 prohibits vote dilution, either as a result of discriminatory intent or as having a

discriminatory effect. See Broward Citizens for Fair Dists v. Broward Cty., No. 12-

cv-60317, 2012 U.S. Dist. LEXIS 46828, at *11-13 n.2 (S.D. Fla. Apr. 3, 2012)

(citing Mobile v. Bolden, 446 U.S. 55 (1980), and Thornburg v. Gingles, 478 U.S.

30, 35 (1986)). A violation of § 2 is established if “it is shown that the political

processes leading to nomination or election” in the jurisdiction “are not equally open

to participation by members of a [minority group] in that its members have less

opportunity than other members of the electorate to participate in the political

process and to elect representatives of their choice.” 52 U.S.C. § 10301(b).

      The dilution of minority voting strength may be caused by dispersal of

minority residents and voters “into districts in which they constitute an ineffective

minority of voters” or “into districts where they constitute an excessive majority.”

Gingles, 478 U.S. at 46 n.11.

      The United States Supreme Court, in Thornburg v. Gingles, identified three

necessary preconditions for a claim of vote dilution under § 2 of the Voting Rights

Act: (1) the minority group must be “sufficiently large and geographically compact

to constitute a majority in a single-member district”; (2) the minority group must be

“politically cohesive”; and (3) the majority must vote “sufficiently as a bloc to enable

it . . . usually to defeat the minority’s preferred candidate.” 478 U.S. at 50-51.



                                        – 11 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 12 of 32




      Once all three preconditions are established, the statute directs courts to

consider whether, under the totality of the circumstances, members of a racial group

have less opportunity than other members of the electorate to participate in the

political process and to elect representatives of their choice. 52 U.S.C.

§ 10301(b). The Senate Report on the 1982 amendments to the Voting Rights Act

identifies several non-exclusive and non-exhaustive factors courts should consider

when determining if, under the totality of circumstances in a jurisdiction, the

operation of the electoral device being challenged results in a violation of § 2.

      These Senate Factors include: (1) the history of official voting-related

discrimination in the state or political subdivision; (2) the extent to which voting in

the elections of the state or political subdivision is racially polarized;

(3) the extent to which the state or political subdivision has used voting practices or

procedures that tend to enhance the opportunity for discrimination against the

minority group, such as unusually large election districts, majority-vote

requirements, and prohibitions against bullet-voting; (4) the exclusion of members

of the minority group from candidate slating processes; (5) the extent to which

minority group members bear the effects of discrimination in areas such as

education, employment, and health, which hinder their ability to participate

effectively in the political process; (6) the use of overt or subtle racial appeals in




                                        – 12 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 13 of 32




political campaigns; and (7) the extent to which members of the minority group have

been elected to public office in the jurisdiction.

      The Senate Report itself and the cases interpreting it have made clear that

“there is no requirement that any particular number of factors be proved, or that a

majority of them point one way or the other.” United States v. Marengo Cty.

Comm’n, 731 F.2d 1546, 1566 n.33 (11th Cir. 1984) (quoting S. Rep. No. 97-417,

at 29 (1982)); see also id. at 1566 (“The statute explicitly calls for a ‘totality-of-the

circumstances’ approach and the Senate Report indicates that no particular factor is

an indispensable element of a dilution claim.”).

      B.     Preliminary Injunctive Relief

      A preliminary injunction is warranted if: (1) the moving party has a substantial

likelihood of success on the merits; (2) irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause to the opposing party; and (4) if issued,

the injunction would be consistent with the public interest. See Charles H. Wesley

Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1354 (11th Cir. 2005). As set forth in

further detail below, all four factors are present here. Accordingly, a preliminary

injunction should issue to enjoin the use the redistricted plan for the upcoming City

Commissioner elections for Districts 1 and 5, moved to June 5, 2020, and prevent




                                         – 13 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 14 of 32




the dilution of the voting strength of White/Angle voters in the City of Quincy in

that election.

              1.     There is a Substantial Likelihood that Plaintiffs Will Succeed on
                     the Merits of their Claims Against Defendants

       Section 2 of the Voting Rights Act prohibits the enforcement of any “standard,

practice, or procedure” that “results in the denial or abridgement of the right of any

U.S. citizen to vote on account of race or color,” or membership in a language

minority group. 52 U.S.C. § 10301(a) (emphasis added).

       First, the minority group at-issue is sufficiently large and geographically

compact to constitute a majority in two single-member districts (namely, districts 4

and 5). See Gingles, 478 U.S. at 50-51. This is plainly and easily demonstrated by

Plaintiffs’ Demonstration Plan 1, which demonstrates that White/Anglo residents of

Quincy constitute a majority in two single-member districts, in conjunction with a

coalition of Hispanic voters, based upon population and demographic data from the

2010 U.S. Decennial Census.3 See Declaration of Dr. Jowei Chen, attached hereto

as Exhibit 2, at pp. 3-5, ¶¶6-7 & Figure 1. In addition, White/Anglo residents of

Quincy constitute a majority in two single-member districts, alone, based upon




3
 Hispanic residents of Quincy more often than not prefer and vote for the same candidate as
White/Anglo residents of Quincy, as reflected by analysis of data from numerous 2018 elections.
See Ex. 2 at pp. 9-10, ¶16 & Table 1.

                                            – 14 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 15 of 32




population and demographic U.S. Census ACS data from 2018. See id. at pp. 5-7,

¶¶ 9-10 & Figure 2.

      Second, the minority group at-issue is politically cohesive. See Gingles, 478

U.S. at 50-51. Indeed, among White/Anglo voters in Gadsden County (i.e., including

Quincy), a straightforward ecological inference analysis reflects that “White support

for Republican candidates ranged from 68.87% to 76.72%.” See id. at pp. 9-10, ¶16

& Table 1. Accordingly, it is beyond dispute that White/Anglo voters in Quincy are

politically cohesive.

      Third, the majority must vote “sufficiently as a bloc to enable it . . . usually to

defeat the minority’s preferred candidate.” See Gingles, 478 U.S. at 50-51. Indeed,

the results of Quincy City Commissioner elections reveal that the majority-

Black/African-American citizens of Districts 1, 2, and 3 have voted as a bloc to

consistently defeat the minority’s preferred candidate, as no White/Anglo-preferred

candidates having been elected in those districts since their initial implementation

over forty years ago. See also Ex. 2, at p. 10, Table 1.

      Finally, whereas each of the Gingles preconditions is clearly established, the

totality of the circumstances further and plainly demonstrate that members of the

racial-minority group at-issue here have less opportunity than other members of the

electorate to participate in the political process and to elect representatives of their

choice. See 52 U.S.C. § 10301(b). Indeed, it is readily evident that the Defendant



                                        – 15 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 16 of 32




Commissioners intentionally sought to adopt and implement new districting

measures, as well as to alter the configurations of specific districts, based on racial

animus and with the purpose to discriminate against and disenfranchise Quincy’s

racial-minorities on the basis of their race.

      For example, the redistricted plan itself reveals that Defendants’ decision

bears more heavily on one race (Plaintiffs, as racial-minority electors) than another

(racial-majority electors), in that the minorities formerly in District 5—who, in their

last election, cohesively voted to successfully elect their preferred candidate—have

been dispersed throughout various districts under the redistricted plan, such that they

now have no meaningful opportunity to win the election in District 5, and/or any

territory besides District 4 (under the redistricted plan).

      The specific sequence of events leading up to the decision, as well as

departures from normal procedural sequence, further support Defendants’

discriminatory intent and motivation. Specifically, the Defendant Quincy City

Commissioners held a Commission Meeting on March 24, 2020 to determine the

redistricted plans that would be considered for adoption: (1) while the public was

all-but-prohibited by law from attending and commenting on the issue, due to the

public gathering restrictions and stay-at-home orders then-in-place as a result of the

Coronavirus pandemic; and (2) while the two Commissioners elected by and

representing the racial-minority White/Anglo populations of Districts 4 and 5, were



                                         – 16 –
    Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 17 of 32




also unable to attend Commission meetings in-person for medical concerns also

relating to the Coronavirus pandemic, resulting in the Defendant Commissioners

voting on and formally adopting the redistricted plan without even considering

alternative redistricted maps proposed and submitted to the Commission, such as

those of Commissioner Freida Bass-Prieto of District 4.

      Rather, the Defendant Commissioners proceeded to adopt the redistricted plan

in an inexplicably constrained time period, and on March 26, 2020 held a Special

Meeting—despite the fact typically reserved only for emergencies, and not for

deliberations or even voting upon enactments or other non-time-sensitive matters,

such as the redistricted plan). Indeed, Kurt Spitzer (the redistricting consultant

retained by Defendant Commissioners to prepare their desired redistricting

proposals), remarked to the Commission that he had never before been asked or

required to redistrict a voting territory so quickly, and accordingly District 4

Commissioner Freida Bass-Prieto’s repeated requests for the process to be slowed

down in order to involve the community, and gain full understanding of the

Commissioners’ options and consequences for the many potential redistricted plans.

      The redistricted plan further placed together within the same District the two

Commissioners successfully elected by Quincy’s minorities (Freida Bass-Prieto and

Daniel McMillian of Districts 4 and 5, respectively), and thus removed a minority-

preferred incumbent to ease the usurping of one of its two (half) minority-preferred



                                      – 17 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 18 of 32




Commissioner candidates. Then, Defendant Commissioners abruptly moved the

April 2020 Commissioner elections back from April to June 2020—further violating

the law, no less, by doing so before and without having passed the requisite

ordinance—in order to implement its redistricted plan and ensure they control four

(4) of the five (5) total Commission seats for the first time ever in Quincy’s history.

       Defendants’ intentional discrimination is confirmed by contemporary

statements of members of the decision-making body. Most notably, on June 25,

2019, the Quincy City Commission was engaged in a regularly-scheduled

Commission meeting, open to the public and attended by a number of Quincy

residents. During the meeting, several Quincy minority-electors spoke up, openly

raising concerns to the majority-controlled Commission. Palpably angered by the

vocal and public dissent, Defendant Dowdell (Commissioner and Mayor) issued a

thinly-veiled threat to Quincy minorities, whose mere participation in City politics

he described as a problem that he could eliminate by use of the Commission’s

redistricting authority.4 This was the very first mention of potential redistricting by

the City Commission, but promptly turned out to be precisely the course of conduct

taken by the Defendant Commissioners to ensure the quieting and defeat of their




4
 See Transcript of June 25, 2019 City of Quincy Meeting of the City Commission, attached hereto
as Exhibit 1, at pp. 128-29. Notably, in addition, Commissioner Dowdell appeared to admit to
various cyber-crimes, including hacking of the racial-minority commissioners’ and/or racial-
minority citizens’ email accounts or servers. See id., at pp. 126-27.

                                           – 18 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 19 of 32




minority-opposition. And to be sure, when asked why the Defendant Commissioners

even cared or sought to gain additional voting power (i.e., by taking one of only two

Commissioners elected by the minorities), Quincy City Manager, Jack McLean, Jr.

(a member of the racial-majority), commented to Plaintiff Baroody that they feel

there are not enough white residents of Quincy to deserve two seats.

      Furthermore, while Defendants will argue that they redistricted in order to

remedy a potential one-person one-vote issue, statistical analysis of the redistricted

plan clearly demonstrates that it does not actually remedy such an issue, but rather

perpetuates such an issue in light of the changes in population and demographic

trends in Quincy since the 2010 U.S. Decennial Census, as reflected by the most

recent (i.e., 2018) U.S. Census ACS data:

      [U]sing this most recent ACS data, all five districts in the Enacted Plan
      are either significantly overpopulated or significantly underpopulated.
      All five districts deviate from equal population by well over 5%.
      Although the Enacted Plan’s districts were equalized using 2010
      Census data, it is clear that all five of the Enacted Plan’s districts are
      now significantly malapportioned when analyzed using the most recent
      ACS data. Therefore, the Enacted Plan’s districts will likely again be
      malapportioned by well over 5% deviation when analyzed using the
      2020 Decennial Census data that will be released next year.

See Ex. 2, at pp. 7-9, ¶13. This is due largely to the trend in Quincy’s population and

demographics, which have changed drastically since the 2010 U.S. Decennial

Census, as follows:

      An across-time comparison of these annual ACS estimates reveals that
      Quincy’s total population has declined noticeably over the past decade.


                                        – 19 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 20 of 32




      This decline has been primarily caused by a 15% decline in Quincy's
      Black population from 5,570 (2007-2011 ACS estimate) to 4,771
      (2014-2018 ACS estimate). Meanwhile, during this same time period,
      Quincy's White population actually increased dramatically by over 75%
      from 1,492 (2007-2011 ACS estimate) to 2,612 (2014-2018 ACS
      estimate). Figure 4 illustrates how these demographic changes
      translated to a significant decline in the Black share of Quincy’s total
      population and a significant increase in the White share of Quincy's
      total population. Whites grew from 19.2% of Quincy’s population in
      the 2007-2011 ACS estimate to 34.8% of Quincy’s population in the
      2014-2018 ACS estimate.

See Ex. 2, pp. 10-11, ¶18, Table 2 & Figure 4. Accordingly, it is manifest that the

Defendant Commissioners’ purpose in redistricting so close to (namely, mere

months from) the 2020 U.S. Decennial Census, was to “lock in” the far more

favorable Black/African-American demographic numbers of the 2010 U.S.

Decennial Census.

      Statistical analysis of the redistricted plan confirms that racial considerations

predominated in its creation and adoption, based upon racial outliers (i.e., including

packing, cracking, and lack of compactness) in the redistricted plan itself:

      Figure 5 compares the Enacted Plan to these 2,500 computer-simulated
      plans with respect to the racial composition of each district in each plan.
      Each plan contains five districts, and I calculated the White (single-
      race) share of each district’s total population, using 2010 Census data.
      For each plan, I then identified the district with the largest White
      population share, the district with the second-largest White share, and
      so on. For each plan, I then plotted these five districts’ White population
      shares in the five rows in Figure 5.

      Specifically, the top row in Figure 5 contains each plan’s district with
      the largest White population share, the second row contains each plan’s
      second-most heavily White district, and so on. For example, the


                                        – 20 –
Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 21 of 32




 Enacted Plan’s District 4 is the most heavily White district in the plan,
 so this district’s White population share (55.3%) is plotted in the top
 row of Figure 5. The Enacted Plan’s District 5 is the second-most
 heavily White district, so this district’s White population share (20.5%)
 is plotted in the second row of the Figure. Note that in Figure 5, the red
 stars depict the five districts in the Enacted Plan, while gray dots depict
 the districts in each of the 2,500 computer-simulated plans. On each
 row in the right column of Figure 5, the two percentages in parentheses
 report the number of computer-simulated districts with a smaller and
 with a larger White percent than the Enacted Plan’s district for that row.

 Figure 5 illustrates that the Enacted Plan is a statistical outlier in terms
 of the racial composition of its districts. Specifically, District 4’s White
 population share of 55.26% is more heavily White than the most-
 heavily-White district in 2,478 (99.1%) of the 2,500 computer-
 simulated plans. Hence, the Enacted Plan’s District 4 is an extreme
 statistical outlier in terms of its White population. A district with such
 a heavily White population is statistically very unlikely to emerge under
 a race-neutral map-drawing process in Quincy. I am thus able to
 conclude from this simulation analysis, with well over 95% statistical
 certainty, that White residents were heavily packed into District 4,
 creating an unnaturally White-heavy district that suggests racial intent
 in the map-drawing process.

 If White residents were heavily and unnaturally packed into District 4
 of the Enacted Plan, then where were these excess White residents
 drawn from? The second row in Figure 5 reveals that District 5, the
 second-most heavily White district in the Enacted Plan, contains less
 White population than 93.2% of the corresponding second-most
 heavily White districts in the 2,500 computer-simulated plans.
 Although this result is not an extreme statistical outlier, the finding is
 nevertheless striking because it sheds light on precisely how District 4
 was racially packed: An unnaturally large number of White residents
 were packed into District 4, and these excess White residents were
 drawn from the adjacent District 5. In other words, White residents in
 District 5 were “cracked” in the sense that they were siphoned off into
 District 4, leaving District 5 with a lower White population than the
 over 93% of the second-most heavily White districts in the 2,500
 computer-simulated plans.



                                   – 21 –
Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 22 of 32




 Figure 6 is similar to Figure 5, except that Figure 6 analyzes the
 Hispanic share of each district in the Enacted Plan and the 2,500
 computer-simulated plans. Hence, the top row in Figure 6 contains each
 plan’s district with the largest Hispanic population share. Specifically,
 the Enacted Plan’s District 5 is the most heavily Hispanic district in the
 plan, so this district’s Hispanic population share (32.7%) is plotted in
 the top row of Figure 6. In Figure 6, the red stars depict the five districts
 in the Enacted Plan, while gray dots depict the districts in each of the
 2,500 computer-simulated plans. On each row in the right column of
 Figure 6, the two percentages in parentheses report the number of
 computer-simulated districts with a smaller and with a larger Hispanic
 share than the Enacted Plan’s district for that row.

 The top row of Figure 6 illustrates that District 5’s Hispanic percentage
 of 32.7% is more heavily Hispanic than the most-heavily-Hispanic
 district in 2,297 (91.88%) of the 2,500 computer-simulated plans.
 Hence, the Enacted Plan’s District 5 is an outlier in terms of its Hispanic
 population when compared to the computer-simulated plans. A district
 with such a heavily Hispanic population is statistically unlikely to
 emerge under a race-neutral map-drawing process in Quincy. Instead,
 these findings suggest that Hispanic residents were intentionally packed
 into District 5, creating an unnaturally Hispanic-heavy district that did
 not emerge from a race-neutral map-drawing process.

 These findings regarding the racial composition of Districts 4 and 5 of
 the Enacted Plan demonstrate the statistical likelihood that racial
 considerations in the map-drawing process explain the packing of
 White residents into District 4, the cracking of White residents in
 District 5, and the packing of Hispanic residents into District 5.
 Meanwhile, Figures 7 and 8 illustrate that the traditional districting
 criterion of geographic compactness was subordinated to these racial
 considerations in the drawing of the Enacted Plan.

 Figure 7 compares the Enacted Plan to the 2,500 race-blind, computer-
 simulated plans. For each plan, the horizontal axis depicts the White
 population share of the most heavily White district in each plan. The
 vertical axis in Figure 7 depicts the plan’s geographic compactness, as
 measured quantitatively by the plan’s Polsby-Popper score. The
 Polsby-Popper score is a standard and commonly used measure of a
 districting plan’s compactness, with higher scores indicating more


                                    – 22 –
    Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 23 of 32




      compact district shapes. In Figure 7, the red star depicts the Enacted
      Plan, while the many gray circles depict the 2,500 computer-simulated
      plans.

      Similarly, in Figure 8, the vertical axis again depicts each plan’s
      geographic compactness, as measured quantitatively by the plan’s
      Polsby-Popper score. However, the horizontal axis in Figure 8 depicts
      the White population share of the second-most heavily White district in
      each plan. Once again, the red star in this Figure depicts the Enacted
      Plan, while the many gray circles depict the 2,500 computer-simulated
      plans.

      Figure 7 illustrates not only that the Enacted Plan is an extremely
      statistical outlier in terms of the racial composition of its most heavily
      White district, but also that the Enacted Plan is less geographically
      compact than 99.92% (2,498 out of 2,500) of the computer-simulated
      plans. In other words, a race-blind districting process that strictly
      follows traditional districting criteria virtually always produces a more
      compact districting plan than the Enacted Plan. Together, these results
      demonstrate that the traditional districting criterion of geographic
      compactness was subordinated by racial considerations in the drawing
      of the Enacted Plan. The racial considerations that led to the extreme
      packing of White residents in District 4, the packing of Hispanics in
      District 5, and the cracking of White residents in District 5
      predominated over the traditional districting criterion of compactness,
      thus resulting in the Enacted Plan having statistical outliers in its racial
      composition as well as lower compactness scores than nearly all of the
      2,500 race-blind, computer-simulated plans. In other words, it is clear
      that racial considerations predominated in the drawing of the Enacted
      Plan, and the traditional districting criterion of geographic compactness
      was subordinated to these predominant racial considerations in the
      map-drawing process.

See Ex. 2, at pp. 14-21, ¶¶21-30 & Figures 5-8.

      And an analysis of Mr. Spitzer’s files confirm the racially discriminatory

motive and intent of Defendants in creating and adopting the redistricted plan:




                                        – 23 –
Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 24 of 32




 On February 27, 2020, Mr. Spitzer instructed Mr. Kenneth Lewis to
 assist him by drafting some possible districting plans for Quincy's City
 Commission. Around this time, Mr. Spitzer apparently used both
 telephone and email communications to give detailed instructions to
 Mr. Lewis regarding how to construct these draft districting plans. Mr.
 Lewis followed Mr. Spitzer’s instructions by drafting a districting plan
 entitled “Alternative 1.” In the evening of February 27, Mr. Lewis
 emailed Mr. Spitzer to describe how he had designed the “Alternative
 1” plan to follow Mr. Spitzer’s instructions for a draft plan. Mr. Lewis’
 email reported the following information regarding the “Alternative 1”
 draft plan’s compliance with Mr. Spitzer’s apparent instructions
 regarding Hispanic population:

       “Alternative 1 largely matches your emailed instructions
       and what we discussed by phone. While it is not possible
       to get to 35% Hispanic population in District 5, it is very
       close. I looked for additional blocks to increase the
       percentage, but none will get it to 35%.” [underline in
       original]

 Figure 9 displays a screenshot of the full February 27 email from Mr.
 Lewis to Mr. Spitzer. This email makes apparent that Mr. Spitzer had
 previously instructed Mr. Lewis to attempt to increase the Hispanic
 population in District 5 to 35%. And although Mr. Lewis reported that
 he was unable to achieve this 35% Hispanic target, he nevertheless
 reported that he had “looked for additional [Census] blocks to increase
 the [Hispanic] percentage” to “very close” to the 35% target requested
 by Mr. Spitzer.

 Mr. Lewis’ description of his special efforts to increase the Hispanic
 population in District 5 confirms my earlier findings described in
 Paragraph 26 and Figure 6 of this affidavit. I had found that the Enacted
 Plan’s District 5’s was unlikely to have emerged from a race-blind map-
 drawing process because District 5’s Hispanic percentage of 32.7% is
 an outlier when compared to the race-blind, computer-simulated
 versions of the district. The Enacted Plan’s District 5 is more heavily
 Hispanic than the most-heavily Hispanic district in the overwhelming
 majority of the 2,500 computer-simulated plans, suggesting that
 District 5 was drawn in an intentional effort to pack together Hispanic
 residents. Mr. Lewis’ February 27 email confirms that he had indeed


                                  – 24 –
Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 25 of 32




 exerted an intentional, race-conscious effort to increase the Hispanic
 percentage of District 5 in an early version of the “Alternative 1” plan
 that was ultimately adopted by the City Commission on March 26.

 In addition to Mr. Spitzer’s apparent instructions regarding increasing
 the Hispanic population of District 5, on March 3, 2020, Mr. Spitzer
 also developed two racial “heatmaps” that track the precise block-level
 location and size of racial groups throughout Quincy. Specifically, one
 heatmap (“Heatmap_HispanicPop.pdf”) depicts the block-level density
 of Hispanic residents. This heatmaps shows each block in Quincy, and
 a numerical label on this map reports the number of Hispanic residents
 in each block. Blocks in this heatmap are also color-coded to signify
 the relative density of Hispanics across the blocks, allowing for easy
 identification of city blocks with more significant numbers of
 Hispanics. A second heatmap (“Heatmap_WhitePop.pdf”) depicts
 similar block-level counts of White population throughout Quincy and
 employs a similar racial color-coding scheme. Figure 10 contains
 screenshots of both of Mr. Spitzer’s racial heatmaps. Within each
 heatmap, the number within each of Quincy’s block reports the racial
 counts of population residing within the block.

 Based on my expert opinion and experience, a map-drawer intending to
 conduct a race-blind redistricting process would have no reason to
 produce such detailed, block-level racial heatmaps. On the other hand,
 such detailed, color-coded racial heatmaps are extremely useful for a
 mapdrawer seeking to manipulate the racial and ethnic composition of
 various draft districting plans.

 Mr. Spitzer’s files also reveal that, with Mr. Lewis’ assistance, he
 developed and saved eleven unique draft districting plans for Quincy
 on his computer during March 1 to March 23, 2020. It is possible that
 Mr. Spitzer drafted more plans that he did not save and turn over, but I
 examined all of the files turned over by Mr. Spitzer and found exactly
 eleven unique draft plans. Additionally, a number of the draft plans that
 Mr. Spitzer saved were exact duplicates of plans he had drafted and
 saved earlier; I do not count these duplicate plans among the eleven
 unique draft plans Mr. Spitzer produced during March 2020. Table 3
 lists the names of the PDF files in which these eleven draft plans were
 saved, along with the date on which each unique



                                  – 25 –
Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 26 of 32




 draft plan was first saved on Mr. Spitzer’s computer. Three of these
 plans were developed and saved on March 1, two more were developed
 and saved on March 12, one more on March 15, two more on March
 17, and three final drafts were developed and saved on March 23, 2020.

 For each of these eleven different draft maps developed during March
 2020, I analyzed the racial composition of District 4, which always
 covers the northeast portion of Quincy. This analysis revealed a striking
 trend during March 2020 as Mr. Spitzer developed these eleven draft
 maps: Initially, in the first three draft maps saved on March 1, the racial
 composition of District 4 varied significantly, ranging from 34.8%
 White in the “Alternative2_3-1-20.pdf” draft plan up to 55.26% white
 in the “Alternative1_3-1-20.pdf” draft plan. But later in March, this
 variance disappeared, and every single draft map that Mr. Spitzer saved
 between March 12 to March 23 created over a 55% White population
 in District 4.

 In other words, on March 1, Mr. Spitzer considered several different
 alternative draft plans, some of which did not pack together White
 residents in District 4. But by mid to late March, every single new draft
 plan saved by Mr. Spitzer packed White residents heavily into District
 4. Without exception, the eight new draft plans saved by Mr. Spitzer
 for the first time during March 12 to March 23 created a 55%-62%
 White population in District 4.

 Clearly, Mr. Spitzer did not display an exclusive focus on packing
 White voters into District 4 when he was developing and saving
 multiple very different draft plans at the beginning of March. But as
 Mr. Spitzer refined his various draft plans during mid and late March,
 he shifted his focus to developing and exclusively saving new draft
 plans that heavily packed together White voters in District 4.

 Finally, Mr. Spitzer saved each one of these eleven draft plans during
 March 2020 in the form of a PDF file. The PDF file for each of the
 eleven draft plans always followed the same general format, with a
 table of data regarding the districts placed just below the districting
 map. Notably, for each of Mr. Spitzer’s draft plans, this table of district-
 level data contains no information on the plan’s compliance with
 traditional districting criteria, aside from population equality. Instead,
 Mr. Spitzer’s draft plan PDF files contain detailed racial and ethnic


                                   – 26 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 27 of 32




      breakdowns of each district’s population. For each draft plan, Mr.
      Spitzer detailed the White, Black, Hispanic, and other race populations
      of each district. Within these draft plan PDF files, Mr. Spitzer did not
      appear to analyze, for example, non-racial districting criteria such as
      the geographic compactness of his draft districts or the districts’ respect
      for neighborhoods, major roads, or other geographic features. Instead,
      aside from analyzing population equality, Mr. Spitzer exhibited a near-
      exclusive focus throughout these PDF files on the racial demographics
      of his various draft districting plans. This near-exclusive focus on racial
      considerations in his draft map PDF files reinforces the earlier finding
      that racial considerations predominated over traditional districting
      criteria in the drawing of the March 26 Enacted Plan.

See Ex. 2, at pp. 22-28, ¶¶ 31-41.

      Lastly, comments and conduct of the Defendant (racial-majority) City

Commissioners, subsequent to their adoption of the unlawful redistricted plan,

further confirm their racially-discriminatory intent and motivation. For example, the

Defendant Commissioners have prohibited minority-preferred Commissioners Bass-

Prieto and/or McMillan from attending legal meetings relating to this action on

behalf of the City, a Defendant in this action, absent agreement not to testify or serve

as a witness in this action. Moreover, Defendant Commissioner Harris has publicly

spread misinformation via social meeting—i.e., such as proclaiming the racial

demographics of Quincy to reflect a White/Anglo resident percentage of 21%,

despite the dramatic shift in population and demographics which, as of the far more

recent 2018 ACS data which is widely and publicly available and likely reviewed by

the Commission prior to the decision to redistrict, reflect a White/Anglo resident




                                        – 27 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 28 of 32




percentage of 34.8%—as well as seeking to incite racial animus against Plaintiffs

and Quincy’s racial-minority White/Anglo residents.

              2.     Plaintiffs Will Suffer Irreparable Injury in the Absence of the
                     Preliminary Injunction

       There is no question that Plaintiffs will suffer irreparable injury if Defendants

are allowed to proceed with the City Commissioner elections under the redistricted

plan, which will dilute Plaintiffs’ votes in those elections. The Supreme Court has

long recognized that the right to vote is “fundamental,” Bartlett v. Strickland, 556

U.S. 1, 10 (2009), because it is “preservative of all rights,” Yick Wo v. Hopkins, 118

U.S. 356, 370 (1886); see also Williams v. Rhodes, 393 U.S. 23, 30 (1968) (noting

that “the right of qualified voters . . . to cast their votes effectively . . . rank[s] among

our most precious freedoms”). The Supreme Court also has made clear that “the right

of suffrage can be denied by [means of] dilution . . . just as effectively as by wholly

prohibiting the free exercise of the franchise.” Reynolds v. Sims, 377 U.S. 533, 555

(1964). Adhering to these precepts, courts have widely recognized that an

infringement upon the right to vote, including by its dilution, constitutes an

irreparable injury. See, e.g., Chatman v. Spillers, 44 F.3d 923, 924-25 (11th Cir.

1995); United States v. Dallas Cnty. Comm’n, 791 F.2d 831, 831-33 (11th Cir.

1986); Dillard v. Crenshaw Cty., 640 F. Supp. 1347, 1363 (M.D. Ala. 1986); Harris

v. Graddick, 593 F. Supp. 128, 135 (M.D. Ala. 1984).




                                           – 28 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 29 of 32




      Here, the Defendant Commissioners’ decision to redistrict threatens to inflict

such an irreparable injury upon Plaintiffs, and no amount of monetary compensation

could undo these harms. See Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010)

(“An injury is irreparable if it cannot be undone through monetary remedies.”).

             3.     The Threatened Injury to Movants Outweighs Whatever Damage
                    the Proposed Injunction May Cause to Defendants

      The balance of equities in this case weigh strongly in favor of the Plaintiffs.

Plaintiffs are seeking to protect their right to suffrage—“one of [their] most

fundamental rights.” Bartlett, 556 U.S. at 10. As the Supreme Court has explained,

“[n]o right is more precious in a free country than that of having a voice in the

election of those who make the laws under which, as good citizens, we must live.

Other rights, even the most basic, are illusory if the right to vote is undermined.”

Wesberry v. Sanders, 376 U.S. 1, 17 (1964); see also Reynolds, 377 U.S. at 555

(“The right to vote freely for the candidate of one’s choice is of the essence of a

democratic society, and any restrictions on that right strike at the heart of

representative government.”).

      Absent an injunction, hundreds (if not thousands) of White/Anglo voters in

existing District 5 will have their vote in the 2020 City Commissioner elections

diluted and rendered meaningless because of the color of their skin. On the other

hand, granting of the injunction will not be a hardship for the City of Quincy; it will

use the same district boundaries that it has used for dozens of years, and the cost to


                                        – 29 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 30 of 32




proceed as such and re-distribute election materials (to the extent it has already

administered any) will not exceed $2,000.5

              4.      The Injunction Would Be Consistent with the Public Interest

       The preliminary injunction undoubtedly will advance the public interest.

“[T]he right of suffrage is a fundamental matter in a free and democratic society,”

Reynolds v. Sims, 377 U.S. 533, 561-62 (1964), and “Section 2, as amended,

represents ‘a strong national mandate for the immediate removal of all impediments,

intended or not, to equal participation in the election process.’” Dillard v. Crenshaw

Cty., 640 F. Supp. 1347, 1363 (M.D. Ala. 1986) (quoting Harris v. Graddick, 593

F. Supp. 128, 135 (M.D. Ala. 1984)). The preliminary injunction will further this

mandate by enabling White/Anglo voters in the City of Quincy to participate on an

equal basis in a district-based election in the upcoming (and future) City

Commissioner elections. See Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d

1349, 1355 (11th Cir. 2005) (holding that protection of “franchise-related rights is

without question in the public interest”).




5
  See, e.g., City of Quincy Election Billing Records, attached hereto as Exhibit 3. In addition,
Plaintiffs are willing to defray any such election costs to the City of Quincy by paying or
reimbursing the City for same in accordance with what has previously been paid by the City to the
Gadsden Supervisor of Elections.

                                            – 30 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 31 of 32




V.    CONCLUSION

      For all of the foregoing reasons, Plaintiffs respectfully request that this Court

grant their Motion for Preliminary Injunction.

      Respectfully submitted this 15th day of May, 2020.

                                       ANDREWS LAW FIRM
                                       822 North Monroe Street
                                       Tallahassee, Florida 32303
                                       T: (850) 681-6416 / F: 681-6984

                                       /s/ Ryan J. Andrews
                                       RYAN J. ANDREWS (FBN 0104703)
                                       DAVID A. WEISZ (PHV forthcoming)
                                       ryan@andrewslaw.com
                                       service@andrewslaw.com
                                       Counsel for Plaintiffs




                                       – 31 –
     Case 4:20-cv-00217-AW-MAF Document 15 Filed 05/15/20 Page 32 of 32




                      LOCAL RULE 7.1(F) CERTIFICATE

      Pursuant to N.D. Fla. Loc. R. 7.1(F), the undersigned hereby certifies that the

foregoing Reply contains 7,850 words.

                                       /s/ Ryan J. Andrews
                                       RYAN J. ANDREWS


                           CERTIFICATE OF SERVICE

      The undersigned certifies that on this 15th day of May, 2020, a true and correct

copy of the foregoing was electronically filed in the U.S. District Court, Northern

District of Florida, using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.

                                       /s/ Ryan J. Andrews
                                       RYAN J. ANDREWS




                                       – 32 –
